Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-6 and 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art, Tsursta et al. and Mingagata et al., teach the claim limitations except, “wherein the electrode terminal is entirely located on an outer side of the cap plate, and the extending portion is connected to the electrode terminal by welding in a sealed manner, wherein the extending portion comprises a projection and a recess, wherein the projection is connected to the connecting portion, and the recess is formed on a side of the projection facing away from the electrode terminal by forming the projection, wherein the projection comprises a base portion and a side portion, wherein the side portion is connected to the connecting portion and is adapted to extend toward the electrode terminal and the base portion is connected to one end of the side portion away from the connecting portion, and is adapted to protrude into the through hole and is connected to the electrode terminal, wherein the base portion comprises a base body and an annular flange connected between the side portion and the base body, wherein the base body is adapted to protrude into the through hole, and is directly connected to the electrode terminal with the annular flange abutting against the electrode terminal.”
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINGWEN R ZENG whose telephone number is (571)272-6649.  The examiner can normally be reached on 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313) 446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LINGWEN R ZENG/Examiner, Art Unit 1723